NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0103n.06

                                        Case No. 20-5757

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Feb 25, 2021
                                                                            DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,
                                                    )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
v.
                                                    )       THE MIDDLE DISTRICT OF
                                                    )       TENNESSEE
ROBERTO MANIER,
                                                    )
       Defendant-Appellant.                         )       OPINION



       BEFORE: GIBBONS, WHITE, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. Roberto Manier was sentenced to 100 months in prison after he

sold cocaine to a police informant. Less than 30 months into his sentence, he filed a motion for

compassionate release. Manier had developed prostate cancer. And he argued that his medical

condition, along with the COVID-19 pandemic, warranted early release.

       When a defendant files a motion for compassionate release, he must show that:

(1) “extraordinary and compelling reasons” justify release, and (2) the sentencing factors outlined

in § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); see United States v. Elias, 984 F.3d 516,

518–19 (6th Cir. 2021). The government conceded that Manier’s cancer diagnosis was an

“extraordinary and compelling” reason. But the district court held that the § 3553(a) factors

weighed against release and denied Manier’s motion. It also held, in the alternative, that Manier

was ineligible for compassionate release under the Sentencing Commission’s policy statement.
Case No. 20-5757, United States v. Manier


       On appeal, Manier argues that the district court incorrectly applied the Sentencing

Commission’s policy statement. But even if he’s right, we must still affirm. A district court may

deny compassionate release based on the § 3553(a) factors alone. Elias, 984 F.3d at 519. And

Manier does not contest the district court’s holding that the § 3553(a) factors weighed against

release.

       In any event, a challenge to the court’s balancing of the § 3553(a) factors likely would not

have succeeded. We review compassionate release decisions for an abuse of discretion. United

States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020). If we are “satisfied that the district court

considered the parties’ arguments and had a reasoned basis for exercising its own legal

decisionmaking authority,” even a “barebones form order w[ill] suffice.”         United States v.

McGuire, 822 F. App’x 479, 480 (6th Cir. 2020) (cleaned up); United States v. Hampton, 985 F.3d

530, 533 (6th Cir. 2021) (cleaned up). Here, the district court provided a three-page analysis

detailing why the § 3553(a) factors weighed against release: Manier has an extensive criminal

history; Manier has repeatedly violated the conditions of his release; the Bureau of Prisons is

adequately treating Manier’s cancer (at no cost to Manier); and a sentence of less than 30 months

would be unusually low given Manier’s crime. The district court’s reasoning was more than

sufficient to support the denial of compassionate release.

       We affirm.




                                               -2-